Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 2/11/2021 is acknowledged. Claims 1, 8, 12, 14, 17, 19, 23, 43, 48, 50-52, 59, 62, 63, 70-76 are pending in this application. Claims 1, 8, 12, 14, 17, 19, 23, 43, 48, 50, and 70-76 are under examination. Claims 51, 52, 59, 62, and 63, are withdrawn from consideration as drawn to a non-elected invention.
Claim Rejections Withdrawn
The rejection of claims 1 and 8 under 35 U.S.C. §101, as drawn to non-patentable subject matter, is withdrawn in response to Applicant’s amendments.
The rejection of claim 8 under 35 U.S.C. §112(b) are indefinite is withdrawn in response to Applicant’s amendment.
The rejection of claims 1,8,12,14,43, and 46 under 35 U.S.C. §102(a)(1) as anticipated by DeSeta WO ‘693 is withdrawn in response to Applicant’s amendment. 
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-76 are rejected under 35 U.S.C. §112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the 
The invention appears to employ specific strains of L. crispatus, L. jensenii, and L. gasseri.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, 

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository, and the complete taxonomic description.  

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 70-72 and 76 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a product of nature without significantly more. Claims 70 and 71 are directed to a mixture of lactobacilli that exists naturally in human microflora. Claim 72 further recites “at least one excipient,” which could be aqueous saline solution, which is also naturally present in the human body. Claim 76 recites an inherent property or characteristic and is not patentably distinct from claim 70.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,8,12,14,43,48, and 50 are rejected under 35 U.S.C. §103 as unpatentable over  DeSeta WO ‘693, of record, in view of Semyonov, D. et al. LWT - Food Science Technol. 2011, vol. 44, pp. 1844-1852.
Pertaining to claims 1, 12, 14, and 43, DeSeta WO ‘693 teaches (claims 1-5) a composition comprising boric acid and a mixture of at least two lactobacilli selected from L. rhamnosus, L. crispatus, L jensenii, and L gasseri. DeSeta WO ‘693 teaches (claim 12) the vaginal administration of this composition and further teaches (claim 14) the use of the composition to treat and/or prevent vulvovaginitis.
Pertaining to claim 8, as noted in the 8/11/2020 Office action, De Seta WO ‘693 teaches, at p. 10, para. 6, that L. jensenii is present in an amount between 3% and 13%. Pertaining to claims 12 and 14, De Seta WO ‘693 further discloses, at page 9, a composition comprising the three spp. plus boric acid. 
Pertaining to claim 48, DeSeta WO ‘693 teaches (p. 11, last paragraph) a form of the mixture of bacilli that is suitable for vaginal administration and further teaches (p. 12, first paragraph) a capsule comprising the mixture plus at least one pharmaceutically acceptable ingredient, which may be selected from inulin, maltodextrin, magnesium stearate, and silicon dioxide.
As noted in the 8/11/2020 Office action, claim 50 recites an inherent property or characteristic – stability if certain conditions are provided. For this reason it is not patentably distinct from claim 1.
DeSeta WO ‘693 does not teach that the mixture is in a glassy matrix.
Semyonov 2011 teaches (title, abstract) the use of a vacuum spray dryer to produce more stable form of probiotic cells, including lactobacilli, embedding those cells in a glassy matrix that is a combination of maltodextrin and trehalose.
Since the motivation to produce a more stable form of any product may be presumed, it would be obvious to a skilled artisan in the field of probiotics to modify the teaching of DeSeta WO ‘693 by the procedure of Semyonov 2011, drying the composition in combination with maltodextrin and trehalose, so as to encapsulate the bacilli mixture in a glassy matrix. Since Semyonov 2011 teaches this method of stabilizing lactobacilli, the skilled artisan would have a reasonable expectation of success in such modification.


	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657